     Case 4:19-cr-00212-RGE-HCA Document 35 Filed 02/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA,                              No. 4:19-cr-00212-RGE-HCA
     Plaintiff,
                                                 ORDER ACCEPTING MAGISTRATE
v.                                                   JUDGE’S REPORT AND
RANDALL LEE COMLY,                                    RECOMMENDATION
                                                   CONCERNING DEFENDANT’S
    Defendant.                                           GUILTY PLEA

        On December 18, 2019, a Superseding Indictment was filed against Defendant Randall

Lee Comly, charging Defendant with possessing with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (Count 1), possessing,

brandishing, and discharging a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i)–(iii) (Count 2), and being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2) (Count 3). On February 7, 2020,

Defendant appeared before United States Magistrate Judge Celeste F. Bremer and entered a

plea of guilty to Counts 1, 2, and 3 of the Superseding Indictment. On this same date, the

magistrate judge filed a Report and Recommendation, which recommends that Defendant’s

guilty plea be accepted. No objections to the Report and Recommendation were filed. The

Court, therefore, undertakes the necessary review of the recommendation to accept Defendant’s

plea in this case.

        The standard of review for a magistrate judge’s Report and Recommendation is

as follows:

        A judge of the court shall make a de novo determination of those portions of the
        report or specified proposed findings or recommendation to which objection is
        made. A judge of the court may accept, reject, or modify, in whole or in part, the
        findings or recommendations made by the magistrate judge.
     Case 4:19-cr-00212-RGE-HCA Document 35 Filed 02/24/20 Page 2 of 2




28 U.S.C. § 636(b)(1). In this case, no objections have been filed, and it appears to the Court

upon review of the Report and Recommendation that there is no ground to reject or modify the

Report and Recommendation. Therefore, the Court accepts the Report and Recommendation of

February 7, 2020, and accepts Defendant’s plea of guilty in this case to Counts 1, 2, and 3 of

the Superseding Indictment.

       IT IS SO ORDERED.

       Dated this 24th day of February, 2020.
